446 F.2d 899
Abel OROSCO-GARCIA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 28794 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
August 27, 1971.

Petition for Review of a Deportation Order of the Immigration and Naturalization Service.
Eugenio Cazorla, Dallas, Tex., for petitioner.
John N. Mitchell, Atty. Gen., U. S. Dept. of Justice, Washington, D. C., Troy A. Adams, Jr., District Director, Immigration & Nat. Service, New Orleans, La., Charles W. Jordan, District Director, Seagal V. Wheatley, U. S. Atty., San Antonio, Tex., James Gough, Asst. U. S. Atty., Houston, Tex., for respondent.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1 Marin v. Immigration & Naturalization Service, 438 F.2d 932 (9th Cir. 1971).



Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966